per curiam:

Santos Fonseca Carrasco fué acusado por el fiscal del Tribunal Superior de Puerto Rico, Sala de Ca-guas, de dos infracciones a la Ley de Armas de Puerto Rico —Núm. 17 de 19 de enero de 1951: una de ellas por tener en su poder un revólver sin haber obtenido licencia para ello del Jefe de la Policía de Puerto Rico para su posesión— art. 6 de la referida ley (misdemeanor) — y otra infracción por portar sobre su persona un revólver cargado, con balas sin disparar, sin tener para ello una licencia para portar armas — art. 8 de la mencionada ley (felony).
*37El juicio por la infracción al art. 8, felony, se celebró ante un jurado, conjuntamente con el de la infracción al art. 6, misdemeanor, que fué visto por tribunal de derecho. Una vez pasada la prueba el jurado declaró culpable al acu-sado del delito felony imputádole y a su vez el juez lo declaró culpable del misdemeanor. En el primero fué sentenciado oportunamente a una pena de un año dos meses de presidio y en el segundo a la de seis meses de cárcel.
En apelación, tres son los errores que atribuye al tribunal sentenciador: (1) haberle privado del derecho a apelar con un récord taquigráfico de acuerdo con la see. 3 de la Ley de 10 de marzo de 1904 (pág. 110), (2) resolver que el acu-sado podía ser enjuiciado y convicto de violar el art. 8 de la Ley de Armas a pesar de haber sido ya convicto de violar el art. 32 del mismo estatuto, y (3) resolver que el acusado podía ser convicto de violar las disposiciones de los arts. 6 y 8 de la referida ley.
Funda el apelante su primer señalamiento de error en la siguiente nota que el taquígrafo que actuó en el juicio incluyó en la transcripción de la evidencia sometida al tribunal, aprobada por éste, e incluida como parte de los autos de apelación: “(nota del taquígrafo) — Se procedió a la desinsaculación del jurado y no habiéndose planteado ninguna cuestión fundamental de derecho, se omite la transcripción de esta parte del récord de la desinsaculación del jurado, el cual quedó formado por las siguientes personas: [se relacionan por el taquígrafo los nombres y direcciones de los miembros del jurado]”.
Invoca el apelante la see. 3 de la Ley de 10 de marzo de 1904, que en lo pertinente dispone: “Dichos taquígrafos de-berán tomar correctamente en taquigrafía todos los procedi-mientos orales que ocurren en dichos tribunales y las declara-ciones tomadas en todos los casos que se vean ante dichos tribunales, más las partes, con el consentimiento del juez, pue-den renunciar al derecho de que dicho taquígrafo tome en ta-*38quigrafía cualquiera de dichos procedimientos o declara-ciones”.
Arguye el apelante que la omisión del taquígrafo de trans-cribir los incidentes relacionados con la desinsaculación del ju-rado lo priva del beneficio de una apelación completa para que este Tribunal pueda advertir en apelación, aun sin plan-tearlo el apelante, cualquier error perjudicial a él en los pro-cedimientos.
No tiene razón el apelante. Nada hay en los autos que indique que el taquígrafo no tomara la transcripción de los procedimientos relacionados con la desinsaculación del jurado. Su nota, que explica por qué no transcribió esa parte de los procedimientos, indica todo lo contrario. La transcripción de la evidencia fué notificada al abogado apelante, y apro-bada por el tribunal, sin que surja de los autos constancia alguna de que se pusiera reparos a dicha transcripción o de que se solicitara del tribunal sentenciador que ordenara in-cluir en la misma la parte que había omitido.
La Ley de 10 de marzo que invoca el apelante no rige los hechos de este caso ya que el taquígrafo no dejó de tomar dichos procedimientos en taquigrafía. Lo que hizo fué omitir la transcripción de aquella parte relacionada con la desinsa-culación del jurado, con lo que estuvo conforme el apelante al no gestionar que se completara dicha transcripción y consin-tiendo a su aprobación. Ni lo hizo ante el tribunal senten-ciador, ni lo hizo ante este Tribunal. Se ha limitado a pedir la revocación de la sentencia porque se le ha privado del de-recho a una apelación completa. No señala siquiera el ape-lante indicio alguno de error del tribunal sentenciador en el curso de la desinsaculación del jurado que pudiera sugerir perjuicio para él en dichos procedimientos.
Por su segundo señalamiento sostiene el apelante que él no podía ser enjuiciado y convicto de infracción al art. 8 de la Ley de Armas — portar un revólver cargado con balas sin disparar — toda vez que había sido condenado por eí Trh *39bunal de Distrito de Puerto Rico, Sala de San Lorenzo, de una infracción al art. 32, inciso (a) de dicha ley, que dis-pone que salvo en casos de defensa propia o de actuaciones en el desempeño de funciones oficiales, será culpable de delito menos grave (misdemeanor) toda persona que: “a — volun-tariamente dispare cualquier pistola, revólver y otra arma de fuego, escopeta de aire, o cualquier otra arma, o que arroje cualquier proyectil mortífero en un sitio público o en cual-quier otro sitio donde haya alguna persona que pueda recibir daño, aunque no se cause daño a persona alguna”.
En el curso del juicio el fiscal aceptó que el acusado había sido sentenciado por el Tribunal de Distrito, Sala de San Lorenzo, a pagar $10 de multa por haber hecho un disparo.
El apelante, invocando el art. 44 del Código Penal(1) sos-tiene que tanto el art. 8 que prohibe la 'portación de un arma de fuego cargada, como el art. 32 que prohibe el que se dis-pare un arma, castigan el mismo acto, esto es, la portación de un arma de fuego cargada.
El art. 44 ya citado no se aplica en este caso. La porta-ción ilegal de un arma de fuego, cargada, es un delito en el que se incurre independientemente de que se dispare o no el arma. El acto de disparar ilegalmente es un delito en el que se incurre independientemente de que la persona que lo eje-cuta, en las circunstancias indicadas en el art. 32, tenga o no licencia para portar el arma. Son por lo tanto, violaciones de ley distintas y separadas. (2) Cf. Pueblo v. Albizu, 77 D.P.R. 896, 907.
*40No existe, pues, el segundo error señalado.
Tampoco el tercero. El delito penado por el art. 8 de la ley por la portación ilegal de un arma de fuego cargada, es también uno separado y distinto del delito penado por el art. 6 sobre posesión ilegal de un arma de fuego. Se consuma bajo circunstancias y normas de ley distintas que excluyen la posibilidad de confusión (merger) de los mismos.

Las sentencias serán confirmadas.


 Artículo 44 — “Un acto u omisión penable de distintos modos por dis-tintas disposiciones de este Código, podrá castigarse con arreglo a cual-quiera de dichas disposiciones pero en ningún caso bajo más de una; la absolución o convicción y sentencia bajo alguna de ellas, impedirá todo procedimiento judicial por el mismo acto u omisión, bajo cualquiera de las demás”.


 El art. 43 de la Ley de Armas de Puerto Rico dispone: “El proceso y castigo de cualquier persona por cualquiera de los delitos definidos y castigados por esta Ley no impedirá el proceso y castigo de la misma persona por cualquier otro acto u omisión en violación de cualquiera de las demás disposiciones de esta Ley, del Código Penal o de cualquier otra ley”.